HAWKINS, Presiding Judge.
Appellant was convicted for the rape of a female under the age of fifteen years. Upon trial before a jury appellant was convicted and his punishment assessed at ninety-nine years’ confinement in the penitentiary.
Appellant filed a motion for new trial alleging only that the verdict of the jury was contrary to the law and the evidence. However, the record is before this court without a statement of facts and no bills of exception appear in the record. In such condition nothing is presented for review, and the judgment is affirmed.